 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement dated as of August 1, 2008, is by and between
Ethos Environmental, Inc., a Nevada corporation (the “Company”), MKM Opportunity
Master Fund, Limited, a Cayman Islands corporation (the "Purchaser").


RECITALS


A.           Whereas, the Company wishes to obtain equity financing through the
issuance and sale of shares of the common stock of the Company, par value
$0.0001 per share (the “Common Stock”); and


B.           Whereas, the Purchaser is willing on the terms and conditions set
forth in this Agreement to purchase $300,000 worth of common stock at a purchase
price of $0.33 per share (equivalent to 909,091 shares of Common Stock) .


AGREEMENT


NOW, THEREFORE, based upon the foregoing and the mutual covenants and agreements
herein contained, and for other good and sufficient consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, hereby agree as follows:


ARTICLE I.


DEFINED TERMS


1.1            Certain Defined Terms. When used in this Agreement, the following
terms shall have the following meanings:


“Affiliate” means, with respect to any specified Person, any other Person which,
directly or indirectly, controls, is under common control with, or is owned or
controlled by, such specified Person. For purposes of this definition, (i)
“control” means, with respect to any specified Person, either (x) the beneficial
ownership of 10% percent or more of any class of equity securities or (y) the
power to direct the management and policies of the specified Person through the
ownership of voting securities or other equity interests, by contract or
otherwise, (ii) the terms “controlling”, “control with” and “controlled by”,
etc. shall have meanings correlative to the foregoing, (iii) the officers,
directors and shareholders of the Company shall be deemed to be Affiliates of
the Company and (iv) with respect to any Purchaser, any investment manager (or
similar Person) having voting or disposition power over the Common Stock of such
Purchaser shall be deemed to be an Affiliate of such Purchaser.


“Agreement” shall mean this Stock Purchase Agreement, as it may be amended or
otherwise modified from time to time.


“Material Adverse Effect” means, as to any Person, a material adverse effect on
the business, condition (financial or otherwise), operations, performance, or
properties or prospects of such Person and its Subsidiaries, taken as a whole.


“Person” means any individual, corporation, general or limited partnership,
joint venture, association, limited liability company, joint stock company,
trust, business trust, bank, trust company, estate (including any beneficiaries
thereof), unincorporated organization, cooperative, association or government
branch, agency or political subdivision thereof.


“Purchaser” has the meaning set forth in the preamble of this Agreement, and
shall include any Person which becomes a “Purchaser” after the Closing Date
pursuant to Section 2.2 and any partner of a Purchaser who receives shares of
Common Stock pursuant to a distribution from or a liquidation of such Purchaser.


“Restricted Securities” means the Common Stock.  The Restricted Securities,
shall cease to be Restricted Securities when they have (a) been effectively
registered under the 33 Act and disposed of in accordance with the registration
statement covering them, (b) become eligible for sale pursuant to Rule 144 (or
any similar provision then in force) under the 33 Act or (c) been otherwise
transferred and new certificates shall have been issued for them not bearing the
33 Act legend. Whenever the securities cease to be Restricted Securities, the
holder thereof shall be entitled to receive from the Company, without expense,
new securities of like tenor not bearing a restrictive legend.


 
1

--------------------------------------------------------------------------------

 
“SEC” means the United States Securities and Exchange Commission.


“Subsidiary” or “Subsidiaries” of any Person means any corporation or other
entity of which securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other Persons performing
similar functions are at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person.


“Transfer Agent” means the transfer agent of the Company or such other person
who is then serving as the transfer agent for the Company in respect of the
Common Stock.


“33 Act” means the Securities Act of 1933, as amended, and the rules and
regulations issued in respect thereto.

ARTICLE II.


PURCHASE AND SALE TERMS


2.1           Purchase and Sale.  Subject to the terms of this Agreement, the
Company shall authorize, issue and sell to Purchaser, and Purchaser shall
purchase from the Company at the Closing, the total number of shares of Common
Stock for $0.33 per share, for the aggregate purchase price set forth opposite
such Purchaser's name on Schedule 2.1 hereto.


2.2           The Closing. The closing of the purchase and sale of the Common
Stock (the “Closing”) shall take place at the offices of the Company, on or
before August 1, 2008, or at such other time as shall be agreed upon by the
Company and the Purchaser (the “Closing Date”).  It is anticipated that this
Agreement will be signed on the date of and immediately before the Closing.  All
actions to be taken and all documents to be executed and delivered by the
parties at the Closing shall be deemed to have been taken and executed
simultaneously and no actions shall be deemed taken or any documents deemed
executed or delivered until all have been taken and delivered.


2.3           Payment and Delivery. The amount of the purchase price to be paid
by the Purchaser on the Closing Date shall be as set forth opposite such
Purchaser's name on Schedule 2.1 hereto. At the time of the Closing, the
Purchaser shall pay the purchase price of the Common Stock purchased by it in
full, in cash, by wire transfer of immediately available funds to an account
which the Company shall designate in writing not less than two days prior to
Closing Date.  Within five business days of delivery of funds by Purchaser on
the Closing Date, the Company shall deliver to Purchaser stock certificates
evidencing the total amount of Common Stock to be purchased by it hereunder,
registered in the name of such Purchaser or its nominee.  The stock certificate
representing the Common Stock shall bear the restrictive legend(s) set forth in
Section 5.1 hereof.


2.4           Restricted Securities. The shares of Common Stock sold pursuant to
this Agreement shall be Restricted Securities and shall be issued pursuant an
exemption from registration provided under Section 4(2) and 4(6) of the 33 Act,
as amended.


2.5.           Use of Proceeds. The Company shall use the net cash proceeds of
its sale of the Common Stock solely for (i) the payment of $30,000 (or such
greater amount as consented to by the Company) to the Purchaser for the
Purchaser’s legal fees and other out-of-pocket expenses incurred in connection
with this transaction; and, (ii) the Company's ongoing working capital purpose,
in its ordinary course of business.
 
 
2

--------------------------------------------------------------------------------

 
ARTICLE III.


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


As an inducement to Purchaser to enter into this Agreement, the Company hereby
represents and warrants that:


3.1           Organization and Corporate Power.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and is duly qualified as a foreign corporation to do business
and is in good standing in every jurisdiction in which its ownership of property
or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing does not or will not have a material adverse effect on the
Company.  The Company has all requisite corporate power and authority to own and
operate its properties, to carry on its businesses as they are now conducted and
to consummate the transactions contemplated by this Agreement.


3.2           [This Section 3.2 is intentionally left blank]


3.3           Authorization; No Breach.  The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary corporate action of the
Company.  This Agreement constitutes a valid and binding obligation of the
Company enforceable in accordance with its terms. The execution and delivery of
this Agreement by the Company  and the consummation of the transactions
contemplated hereby and thereby do not and will not (i) conflict with or result
in a breach of the terms, conditions or provisions of, (ii) constitute a default
under, (iii) result in the creation of any lien, security interest, charge or
encumbrance upon the Company's capital stock or assets pursuant to, (iv) give
any third party the right to accelerate any obligation under, (v) result in a
violation of, or (vi) require any authorization, consent, approval, exemption or
other action by or notice to any court or administrative or governmental body
pursuant to, the Company's Certificate of Incorporation or By-laws, each as
amended, or any law, statute, rule or regulation to which the Company is
subject, or any agreement, instrument, order, judgment or decree to which the
Company  is subject.


3.4           SEC Reports.  To the best of the Company’s knowledge each of the
financial statements (including the related notes) included in the Company’s
annual, quarterly, periodic or other reports filed with the SEC present fairly,
in all material respects, the consolidated financial position and consolidated
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of the respective dates or for the respective periods set forth
therein, all in conformity with United States generally accepted accounting
principles (“GAAP”) consistently applied during the periods involved except as
otherwise noted therein, and subject, in the case of the unaudited interim
financial statements, to the absence of notes and normal year-end adjustments
that have not been and are not expected to be material in amount.


3.5           No Adverse Changes.  As of the Closing, other than as described in
this Agreement, there will not have occurred any one or more changes or events
which in the aggregate would have a Material Adverse Effect upon the financial
condition, operations or prospects of the Company and its subsidiaries taken as
a whole, excluding for the purposes hereof, any economic or competitive
conditions applicable to the United States economy as a whole.


3.6           Tax Matters.  The Company has filed all Federal, state and other
tax returns and reports required to be filed by it and such returns are
complete; no extensions of time to file any returns and reports are in effect,
and the Company  has paid all taxes shown on such returns including all
deficiency assessments, if any; to the extent tax liabilities have accrued but
have not become payable, they have been adequately reflected as liabilities on
the books of the Company. The Federal tax returns of the Company are not
currently under examination by the Internal Revenue Service.  No issue has been
raised in any prior examination which, by application of similar principles, can
reasonably be expected to result in assertion of a deficiency for any year not
examined nor is the Company aware of any fact which would constitute the grounds
for the assessment of any further tax liability with respect to any such year.


3.7           Litigation.  To the best of the Company’s knowledge, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company or any of its Subsidiaries, threatened
against or affecting the Company, the Common Stock or any of the Company's
Subsidiaries or any of the Company's or the Company's Subsidiaries' officers or
directors in their capacities as such, which could reasonably be expected to
have a Material Adverse Effect.


 
3

--------------------------------------------------------------------------------

 
3.8           No General Solicitation. Neither the Company, nor any of its
officers or directors, nor any person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D under the 33 Act) in connection with the offer or sale of the
securities as described herein.


3.9           Intellectual Property Rights. The Company and its Subsidiaries own
or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted, none of the Company's material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights have expired or terminated,
or, by the terms and conditions thereof, could expire or terminate within two
years from the date of this Agreement. The Company and its Subsidiaries do not
have any knowledge of any infringement by the Company or its Subsidiaries of any
material trademark, trade name rights, patents, patent rights, copyrights,
inventions, licenses, service names, service marks, service mark registrations,
trade secret or other similar rights of others, or of any such development of
similar or identical trade secrets or technical information by others and, there
is no claim, action or proceeding being made or brought against, or to the
Company's knowledge, being threatened against, the Company or its Subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement, which could reasonably be expected to have a Material
Adverse Effect.


3.10           Title. To the best of the Company’s knowledge it has good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them which are material to the business
of the Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects. Any real property and facilities held under lease by
the Company and any of its Subsidiaries are held by them under valid, subsisting
and enforceable leases with such exceptions as are not material and do not
interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.


3.11           Transactions with Affiliates. To the best of the Company's
knowledge, none of the officers, directors, or employees of the Company is
presently a party to any transaction with the Company or any of its Subsidiaries
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any officer, director, or any such employee has
an interest or is an officer, director, trustee or partner.


3.12 Disclosure.  The Company has fully provided Purchaser with all the
information that such Purchaser has requested for deciding whether to purchase
the Shares.  To the Company’s knowledge, no document, information or
certificates made or delivered in connection with this Agreement contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements herein or therein not misleading.


3.13 Securities Rights and Options.  Except for the securities deliverable upon
the exercise and/or conversion of the warrant and note issued in accordance with
the Securities Purchase Agreement of even date herewith by and between the
parties hereto (the “Securities Purchase Agreement”), except as disclosed in
Schedule 3.13, there are no outstanding rights or options to purchase shares of
the Company’s Common Stock.


3.14 Consents.  The execution, delivery and performance by Company of this Stock
Purchase Agreement and the other agreements contemplated by this transaction and
the issuance or delivery of shares of Common Stock or other securities hereunder
or in connection therewith, does not and will not require the approval or
consent of, or any filing with, any governmental authority or agency other than
those required by Regulation D as promulgated under the Securities Act of 1933,
as amended.


 
4

--------------------------------------------------------------------------------

 
ARTICLE IV.


REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


Purchaser represents and warrants to the Company, at and as of the Closing Date,
as follows:


4.1            Power and Authority. Such Purchaser has full power and authority
and has taken all required corporate (or trust or partnership, as the case may
be) and other action necessary to permit it to execute and deliver this
Agreement and each other document or instrument related hereto or contemplated
by the transactions with the Purchaser, and to carry out the terms hereof and
thereof. None of the foregoing actions will (i) violate any provision of such
Purchaser's by-laws, charter or other similar organizational documents, if
applicable, (ii) result in the breach of or constitute a default under any
contract, agreement or instrument to which such Purchaser is a party or by which
it is bound or (iii) violate any order, writ, judgment, injunction, decree,
statute, rule or regulation of any court, tribunal or governmental entity or
authority applicable to or bearing upon such Purchaser or any of its assets or
business except, as to (iii) above, as would not have a Material Adverse Effect.


4.2            Enforceability, etc. This Agreement has been duly executed and
delivered by the Purchaser and is within the power and authority of the
Purchaser, and constitutes the legal, valid and binding obligation of the
Purchaser enforceable against it in accordance with its respective terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors' rights
generally and subject to general principles of equity (regardless of whether
considered in a proceeding in equity or at law).


4.3            Investment Representations.


(a)           Purchaser is an “Accredited Investor” as that term is defined in
Rule 501(a) of Regulation D of the 33 Act, as amended, and is able to bear the
economic risk of its purchase of the Common Stock for an indefinite period of
time because the Common Stock is being issued and sold under exemptions from
registration provisions of the 33 Act and under applicable state securities laws
and, therefore, cannot be sold unless subsequently registered under the 33 Act
or applicable state securities laws or an exemption from such registrations is
available.


(b)           Purchaser acknowledges that the shares of Common Stock have not
been registered under the 33 Act, or qualified under the laws of any state, or
any other applicable blue-sky laws in reliance, in part, on the representations
and warranties herein.  Purchaser understands that the Common Stock is being
offered pursuant to the exemption from registration provided by Sections 4(2)
and 4(6) of the 33 Act, as amended. Purchaser is acquiring such shares of Common
Stock for investment purposes for Purchaser's own account, and not for resale or
with a view to distribution of all or any of shares of the Common Stock.  No
other person will have any direct or indirect beneficial interest in the Common
Stock.


(c)           Purchaser understands that the Common Stock is, and will be,
“Restricted Securities” under the federal securities laws in that such shares of
Common Stock will be acquired from the Company in a transaction not involving a
public offering, and that under such laws and applicable regulations such Common
Stock may be resold without registration under the Act only in certain limited
circumstances and that otherwise such Common Stock must be held indefinitely. In
this connection, Purchaser represents that Purchaser understand the resale
limitations imposed by the 33 Act and is familiar with Rule 144 of the 33 Act,
as presently in effect, and the condition which must be meet in order for that
rule to be available for resale of “Restricted Securities,” including the
requirement that the Purchaser Shares must be held for at least one year after
purchase thereof from the Company prior to resale (two years in the absence of
publicly available information about the Company) and the condition that there
be available to the public current information about the Company under certain
circumstances.


4.4            Adequate Access to Personnel and Materials. During the
negotiation of the transactions contemplated herein, the Purchaser and its
representatives have been afforded access to the Company's corporate books,
financial statements and records, have been afforded an opportunity to ask such
questions of the Company's officers and directors concerning the Company's
business, operations, financial condition, assets, liabilities and other
relevant matters, and have been given all such information as has been
requested, in order to evaluate the merits and risks of the prospective
investment contemplated herein.


 
5

--------------------------------------------------------------------------------

 
ARTICLE V.


COVENANTS AND OTHER AGREEMENTS OF THE PARTIES


5.1           Stock Certificate Legend.   Each certificate representing Common
Stock will be imprinted with a legend in substantially the following form:


 
(a)
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE ASSIGNED EXCEPT PURSUANT
TO A REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES WHICH IS EFFECTIVE
UNDER SUCH ACT AND UNDER ANY APPLICABLE STATE SECURITIES LAWS UNLESS, IN THE
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND STATE SECURITIES LAWS IS AVAILABLE.”



(b)           Any legend required by applicable state securities laws.


5.2           Purchaser’s Right to Participate in Future Financing.  If the
Company should issue any debt or equity during the period commencing the day
after the Closing and for two years thereafter, the Purchaser shall have the
right of first refusal to participate therein on the same terms.  Should the
Company issue any Common Stock or securities convertible into Common Stock
during such period, the Purchaser shall be entitled to purchase that amount of
securities that would enable it to maintain the same percentage of Common Stock
in the Company that it had immediately following the Closing.  Should the
Company issue any debt securities, the Purchaser will be entitled to purchase up
to 18.75% of the principal amount of the debt being offered.  The Company shall
furnish to the Purchaser all of the information being furnished to prospective
participants in any offering contemplated hereunder, and the Purchaser shall
notify the Company of its intentions not less than five days before the
initially-scheduled closing date for such offering.


ARTICLE VI.


CLOSING CONDITIONS


6.1            Closing Conditions. The obligation of Purchaser to purchase the
Common Stock on the Closing Date shall be subject to satisfaction of the
following conditions on or prior to such date:


(a)           The representations and warranties of the Company shall be true
and correct in all material respects as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date) and the Company shall have performed, satisfied and complied with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.


(b)           The Board of Directors of the Company shall have adopted
resolutions authorizing the transactions contemplated by this Agreement which
shall be in full force and effect without any amendment or supplement thereto as
of the Closing Date.


(c)           As of the Closing Date, the Company shall have reserved out of its
authorized and unissued Common Stock, shares of Common Stock solely for the
purpose of and in an amount sufficient for consummating the sale of the Common
Stock hereunder.


(d)           No Event of Default (as defined in Article VIII) has occurred, or
any event which, after notice and/or lapse of time, would become an event of
default has occurred.


(e) The Company shall have provided the Purchaser with the information requested
by the Purchaser in connection with its due diligence requests made prior to the
Closing.


(f) The Company shall have received additional capital of at least $500,000 for
the purchase of its Common Stock from sources other than the Purchaser, or in
the Purchaser’s sole discretion. a commitment to receive such additional capital
of at least $500,000 satisfactory to the Purchaser.


 
6

--------------------------------------------------------------------------------

 
ARTICLE VII.


INDEMNIFICATION


7.1           Indemnification. In consideration of the Purchaser's execution and
delivery of this Agreement acquiring the securities hereunder and in addition to
all of the Company's other obligations under this Agreement, the Company shall,
to the fullest extent of the law, defend, protect, indemnify and hold harmless
the Purchaser and all of its Affiliates, shareholders, officers, directors,
employees and direct or indirect investors and any of the foregoing person's
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses arising out of, related to or in connection therewith, and
including reasonable attorneys' fees and disbursements (the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or arising out of, or
relating to or incurred in connection with (a) any misrepresentation or breach
of any representation or warranty made by the Company in this Agreement or any
other certificate, instrument or document contemplated hereby or thereby, (b)
any breach of any covenant, agreement or obligation of the Company contained in
this Agreement or any other certificate, instrument or document contemplated
hereby or thereby, or (c) any cause of action, suit or claim brought or made
against such Indemnitee and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement or any other certificate,
instrument or document contemplated hereby or thereby, other than with respect
to Indemnified Liabilities which directly and primarily result from the gross
negligence or willful misconduct of the Indemnitee. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.


ARTICLE VIII.


[This Article VIII has been intentionally left blank]




ARTICLE IX.


TERMINATION


9.1           Termination. This Agreement may be terminated at any time prior to
the Closing:


(a)           by mutual consent of the Company and the Purchaser;


(b)           by either the Company if the Closing shall not have occurred by
August 15, 2008; provided, however, that the failure to consummate the
transactions contemplated hereby is not a result of the failure by the party so
electing to terminate this Agreement to perform any of its obligations
hereunder.


(c)           If, pursuant to or within the meaning of any applicable bankruptcy
law, the Company commences a voluntary case or any Person commences a proceeding
against the Company, a custodian is appointed for the Company or for all or
substantially all of its property, or the Company makes a general assignment for
the benefit of its creditors, (any of which would be an Event of Default as
described in Sections 8 hereof) this Agreement shall automatically terminate
without any liability or payment to the Company without further action or notice
by any Person.


Any termination of this Agreement pursuant to this Section 9.1 shall be effected
by written notice from the Company to the Purchaser, or the Purchaser to the
Company, as the case may be, setting forth the basis for the termination hereof.
The representations and warranties of the Company and the Purchaser contained in
this Agreement, the indemnification provisions set forth in Section 7.1 hereof
and the provisions set forth in Section 10, shall survive any termination of
this Agreement.


 
7

--------------------------------------------------------------------------------

 
ARTICLE X.


MISCELLANEOUS


10.1           Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.


10.2           Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement.


10.3           Entire Agreement; Amendments and Waivers.  This Agreement
represent the entire agreement between the parties hereto with respect to the
subject matter hereof.  Neither this Agreement nor any term hereof may be
changed, waived, discharged or terminated except by an instrument in writing
signed by the party or parties against which enforcement of such change, waiver,
discharge or termination is sought.


10.4           [This Section 10.4 is intentionally left blank]


10.5           Notices.  All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Company: 6800 Gateway Park Drive,
San Diego, Ca 92154, Fax: 619.575.9300, with a copy to Luis Carrillo, Esq.,
SteadyLaw Group, LLP, 501 W. Broadway Suite 800, San Diego, CA 92101 (ii) if to
the Purchaser:  MKM Opportunity Master Fund, Limited, 644 Broadway, Fourth
Floor, New York, New York 10012, facsimile ____________, with a copy to Charles
J. Hecht, Esq., Hecht & Associates, P.C., 275 Madison Avenue, 28th Floor, New
York, New York 10016, facsimile: (212) 490-3263, e-mail: .


10.6           No Assignment.  No right or obligation of any party shall be
assigned without the prior written of the other.


10.7           No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.


10.8           Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


10.9           [This Section 10.9 is intentionally left blank]


 
8

--------------------------------------------------------------------------------

 
10.10           Remedies, Other Obligations, Breaches and Injunctive Relief. The
Purchaser's remedies provided in this Agreement shall be cumulative and in
addition to all other remedies available to the Purchaser under this Agreement,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), no remedy of the Purchaser contained herein shall be deemed
a waiver of compliance with the provisions giving rise to such remedy and
nothing herein shall limit the Purchaser's right to pursue actual damages for
any failure by the Company to comply with the terms of this Agreement. The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Purchaser and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Purchaser shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.


10.11           Attorneys' Fees and Costs.  If this Agreement gives rise to a
lawsuit or other legal proceeding between any of the parties hereto, the
prevailing party shall be entitled to recover court costs, necessary
disbursements (including expert witnesses' fees) and reasonable attorneys' fees,
in addition to any other relief such party may be entitled.


10.12           Failure or Indulgence not Waiver. No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.


10.13           Governing Law; Jurisdiction.   This Agreement shall be governed
by and construed in accordance with the laws of the State of New York, without
regard to conflicts of laws principles that would result in the application of
the substantive laws of another jurisdiction. Any action brought by any party
against the others concerning the transactions contemplated by this Agreement
shall be brought only in the state or federal courts located in the County of
New York, State of New York. All parties agree to submit to the jurisdiction of
such courts. The prevailing party or parties shall be entitled to recover from
the losing party or parties its reasonable attorney’s fees and costs. In the
event that any provision of this Agreement is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law.  Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of this Agreement.  Nothing contained
herein shall be deemed or operate to preclude either party hereto from bringing
suit or taking other legal action against the other in any other jurisdiction to
enforce a judgment of any court located in New York County, City and State of
New York, in favor of the prevailing party.


10.15           Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.


IN WITNESS WHEREOF, Purchaser has executed, or caused this Agreement to be
executed by signing the attached Signature Page.

 

     Ethos Environmental, Inc.    Dated:     
 
     
By: Enrique de Vilmorin, CEO
     
 
 


 
9

--------------------------------------------------------------------------------

 
STOCK PURCHASE AGREEMENT - SIGNATURE PAGE


This page constitutes the Signature Page to the Stock Purchase Agreement. The
undersigned represents to the Company that the Undersigned has read and
understands the terms and conditions as set forth in the Stock Purchase
Agreement and agrees to be bound by such terms and conditions.  It is expressly
agreed that the parties may execute this Signature Page to the Stock Purchase
Agreement in counter parts and via facsimile signature and such facsimile
signature pages shall be treated as originals for all purposes.
 



     MKM Opportunity Master Fund, Limited   Dated:        
 
     
By: 
     
 
 


 
 
10

--------------------------------------------------------------------------------

 

SCHEDULE 2.1




 
 Purchaser’s Name and Address     
 Amount Purchased   
 Shares Purchased
 
MKM Opportunity Master Fund,
Limited                                                                                                        
644 Broadway
Fourth Floor,
New York, New York 10012
$300,000 
 909,091
 
TOTAL
 
$300,000 
 
909,091

 
             
 
11

--------------------------------------------------------------------------------

 
   SCHEDULE 3.13


Securities Rights and Options




1.
A warrant to purchase 1,900,000 shares of common stock at $2.50 per share has
been issued to National Advisors, Inc. This Warrant expires March 31, 2010.



2.
The Company is currently in negotiations with GreenBridge Capital Partners, LLC,
(“GreenBridge”) to settle a pending matter by and between the Company and
GreenBridge and it is anticipated that during the course of the negotiations the
Company will issue to GreenBridge a Warrant as part of the settlement. The
issuance of any such Warrant shall be deemed to have occurred prior to the
execution of the Stock Purchase Agreement, for which this Schedule attached.

 
 
12

--------------------------------------------------------------------------------

 